SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

217
CA 11-01367
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, AND LINDLEY, JJ.


IN THE MATTER OF THE ARBITRATION BETWEEN THE
ESTATE OF MICHAEL PANAGGIO, DECEASED,
PETITIONER-RESPONDENT-RESPONDENT,

                      AND                                         ORDER

GRANDE’ VIE, LLC, GRANDE’ VIE REALTY, LLC,
ANTHONY J. MARASCO AND ANTHONY M. DIMARZO,
RESPONDENTS-PETITIONERS-APPELLANTS.
(APPEAL NO. 2.)


GATES & ADAMS, P.C., ROCHESTER (ANTHONY J. ADAMS, JR., OF COUNSEL),
FOR RESPONDENTS-PETITIONERS-APPELLANTS.

PHILLIPS LYTLE LLP, BUFFALO (ALAN J. BOZER OF COUNSEL), FOR
PETITIONER-RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County (Ann
Marie Taddeo, J.), entered April 13, 2011 in a proceeding pursuant to
CPLR article 75. The judgment confirmed in part the award of the
arbitrator.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    March 23, 2012                      Frances E. Cafarell
                                                Clerk of the Court